Citation Nr: 0944227	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to a service connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1986.   

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in January 
2007, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia that denied the 
Benefit sought on appeal.  (The Veteran's claims file was 
later returned to the jurisdiction of the RO in Reno, 
Nevada).  In April 2009, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.


FINDING OF FACT

Sleep apnea was not manifested during service, or for many 
years thereafter, and is not shown to be causally or 
etiologically related to service or to a service connected 
disability.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated during active 
service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  

The Board notes that the Veteran has argued that the VA-
obtained medical opinions of record are inadequate because 
they were not provided by an "ear, nose and throat" 
specialist.  See July 2008 hearing transcript.  The March 
2008 examination report is complete, and nothing in the 
report suggests that the examiner was not competent to 
perform the required examination or to provide the requested 
opinions, however.  Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by someone who is 
able to provide "competent medical evidence" under § 
3.159(a)(1)).  Furthermore, the Veteran has not noted any 
particular findings (or absence of findings) that were 
inaccurate or insufficient to suggest that the examination or 
opinions were inadequate.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 
38 C.F.R. § 3.310(a).  In cases of aggravation of a veteran's 
nonservice-connected disability by a service- connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.  For 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence well documents that the Veteran been diagnosed 
with sleep apnea.  Therefore, the remaining question is 
whether there is a relationship between the Veteran's sleep 
apnea and service or his service-connected bronchial asthma.  

After review of the evidence, the Board finds that service 
connection is not warranted on a direct basis.  The service 
medical evidence, which includes the results of an 
examination in March 1983, is negative for complaint, 
diagnosis, or treatment of sleep apnea or associated 
symptoms, such as trouble sleeping or snoring, and the 
earliest diagnosis of record dates in 2005, approximately 19 
years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  The evidence also does not include any histories 
from the Veteran of an in-service onset of symptoms 
suggestive of sleep apnea (i.e. snoring).  See also 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994) 
(Veteran competent to report observable and describable 
symptoms).  Furthermore, the evidence does not include any 
medical findings suggesting that sleep apnea onset during 
service or that there is a causal relationship between 
service and sleep apnea.  In sum, the medical evidence does 
not indicate that sleep apnea onset during service or that it 
is causally related to service; thus, service connection on a 
direct basis is not warranted.  

Regarding the issue of secondary service connection, which is 
the Veteran's main contention (i.e. that sleep apnea is 
related to his service-connected bronchial asthma) a VA 
examination was conducted in March 2008, and the VA medical 
professional stated that the Veteran's sleep apnea was "less 
likely as not caused by or a result of" bronchial asthma, to 
include as a result of the in-service episodes of asthma and 
bronchitis.  In support of this opinion, the examiner noted 
that he had "not seen any evidence in the literature which 
states that sleep apnea is in any way caused by asthma".  
Rather, the examiner believed that the "most likely 
contributing factor" is obesity.  The examiner then provided 
an addendum opinion in July 2009, in which he indicated that 
it was "less likely as not" that the Veteran's sleep apnea 
had been permanently aggravated by bronchial asthma.  The 
examiner explained that "while theoretically asthma can 
worsen or increase the severity of sleep apnea," he believed 
that the Veteran's "sleep apnea was not chronically worsened 
or increased by asthma".  In support of this opinion, the 
examiner noted that the Veteran's asthma had been diagnosed 
as "mild, intermittent asthma", which was the "least 
severe form of asthma".  The examiner also noted that the 
Veteran did not use regular inhalers because the symptoms 
were intermittent and that the Veteran was described as 
having only two to three asthma attacks per year.  The 
examiner believed that the Veteran's "diagnosed mild, 
intermittent asthma does not chronically worsen or increase 
his sleep apnea because a mild, intermittent asthma is not 
likely to chronically worsen sleep apnea" and because the 
"main factor behind the cause and severity" of the 
Veteran's sleep apnea was obesity.  

The Veteran has not provided any opinions from other doctors, 
or any other medical evidence, in support of his claim that 
his sleep apnea is due to or the result of his service-
connected bronchial asthma.  While the Veteran has received 
medical treatment for his sleep apnea and has been provided 
benefits under the Family Medical Leave Act in part based on 
his sleep apnea and his bronchial asthma, the medical 
evidence fails to indicate a nexus between the Veteran's 
sleep apnea and his bronchial asthma.  The Board notes that 
the Veteran contends that there is a relationship between his 
sleep apnea and his service-connected bronchial asthma.  The 
Board also notes that there are multiple risk factors for 
sleep apnea, to include obesity, small upper airway, and 
nasal congestion.  The medical evidence does not suggest that 
the Veteran's sleep apnea is the result of his service-
connected bronchial asthma, however, and although the Veteran 
has asserted that such a link exists, the Veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In this case, the competent 
evidence does not suggest that the service-connected 
bronchial asthma caused or aggravated the Veteran's sleep 
apnea; thus, service connection for sleep apnea on a 
secondary basis must be denied.

In conclusion, the preponderance of the evidence is against 
the Veteran's claim for service connection for sleep apnea.  
The evidence of record does not indicate such a disability 
had its onset during active service or is in any way related 
to service, or that it is due to or the result of a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


